- BB&T Exhibit 12 BB&T Corporation Earnings To Fixed Charges For the Three Months Ended March 31, For the Years Ended December 31, (Dollars in millions) Earnings: Income before income taxes $ 432 $ 630 $ 2,079 $ 2,582 $ 2,478 $ 2,471 $ 2,323 Plus: Fixed charges 587 892 3,044 4,068 3,233 2,029 1,232 Less: Dividends/accretion on preferred stock 41 - 21 - Noncontrollinginterest 6 1 10 12 5 4 1 Capitalized interest - 1 2 4 2 1 - Earnings, including interest on deposits 972 1,520 5,090 6,634 5,704 4,495 3,554 Less: Interest on deposits 346 564 1,891 2,620 2,137 1,252 730 Earnings, excluding interest on deposits $ 626 $ 956 $ 3,199 $ 4,014 $ 3,567 $ 3,243 $ 2,824 Fixed charges: Interest expense $ 533 $ 878 $ 2,969 $ 4,014 $ 3,185 $ 1,981 $ 1,199 Capitalized interest - 1 2 4 2 1 - Interest portion of rent expense 13 13 52 50 46 47 33 Dividends/accretion on preferred stock 41 - 21 - ` Total fixed charges 587 892 3,044 4,068 3,233 2,029 1,232 Less: Interest on deposits 346 564 1,891 2,620 2,137 1,252 730 Total fixed charges excluding interest on deposits $ 241 $ 328 $ 1,153 $ 1,448 $ 1,096 $ 777 $ 502 Earnings to fixed charges: Including interest on deposits 1.66 x 1.70 x 1.67 x 1.63 x 1.76 x 2.22 x 2.88 x Excluding interest on deposits 2.60 x 2.91 x 2.77 x 2.77 x 3.25 x 4.17 x 5.62 x
